DETAILED ACTION
This action is in response to the application filed 12/21/2020 in which Claims 32, 38, 47-49, 54, 57-59 are pending of which Claims 58 and 59 are new.
Response to Arguments
2.	Applicant’s arguments, see pages 10-12 of the Remarks and pages 1-4 of the Rule 132 Affidavit, with respect to claims 32, 49 regarding Threlkel being combined with any device having pixels with a size of a few to a few tens of microns are considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 32, 38, 49 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0105306 to Fleck in view of U.S. Patent Publication 2013/0088469 to Yee in further view of U.S. Patent Publication 2010/0060825 to Jang et al (“Jang”) and in further view of U.S. Patent 10,289,223 to Kang et al (“Kang”).
As to Claim 32, Fleck teaches a window-covering system, comprising: a power source; a transparent multi-layer device, connected to the power source (portable device 102 includes a display device 104…light source 218 illuminates the display panel system for image display, such as when an LCD panel is illuminated with an LED, see ¶ 0035-0036; multi-mode panel may be implemented to switch on and/or off the entire panel, sections of the panel, and/or individual pixels of the panel, see ¶ 0022. Although a power source is not explicitly disclose a power source to implement the function of illuminating the display panel, but it would be reasonable to construe that the power source is inherent), the transparent multi-layer device comprising a window side and a viewing side opposite the window side (a display device 104, which has a front display surface 116 (also referred to as a first display surface), and a back display surface 118 (also referred to as a second display surface). The front and back display surfaces are viewable from opposite sides of the display device. The displayed image 120 is viewable through the front and back display surfaces when the display device 104 is operably transparent, see ¶ 0035), wherein the transparent multi-layer device comprises: a coloring layer group comprising a transparent passive color filter comprising a plurality of pixels (The display assembly may also include a display panel controller that controls the multi-mode panel for transparency of all of a display, a section of the display, a pixel of the display, or a set of pixels of the display, see ¶ 0005; a color filter system 212 that may be implemented as a passive or active system, see ¶ 0029; The color filter system 212 can be implemented for a percentage of transparency that permits an image being viewable through the display device, see ¶ 0031); a shutter layer group; a diffusing layer group multi-mode panel may be implemented to switch on and/or off the entire panel, sections of the panel, and/or individual pixels of the panel, see ¶ 0022; The active reflector 226 and the active diffuser 228 [diffusing layer group] are implemented to switch on to prevent an image from being viewable through the front display surface 202 or the back display surface 204, and implemented to switch off for transparency to permit the image being viewable through the front and back display surfaces. The active shutter 230 [shutter layer group] is implemented to close to prevent the image from being viewable through the front display surface or the back display surface, and is implemented to open for transparency to permit the image being viewable through the front and back display surfaces, see ¶ 0032); an electronic controller connected to the power source and the multi-layer device (multi-mode panel [electronic controller] may be implemented to switch on and/or off the entire panel, sections of the panel, and/or individual pixels of the panel, see ¶ 0022. Although a power source is not explicitly disclose a power source to implement the function of switching the panel on or off, but it would be reasonable to construe that the power source is inherent), and configured to: control each combination of a sub-pixel of the coloring layer group (multi-mode panel may be implemented to switch on and/or off the entire panel, sections of the panel, and/or individual pixels of the panel, see ¶ 0022); a touch-sensitive device (The assembly of a transparent display device may also include a touch screen located between the front and back display surfaces of the display device, and the touch screen senses a touch input to either of the front display surface or the back display surface, see ¶ 0015).
Fleck does not explicitly disclose a shutter layer group comprising a plurality of shutter sub-pixels, each of the plurality of shutter-layer sub-pixels corresponding to a sub-pixel of the coloring layer group; and an electronic controller configured to: control each combination of a corresponding sub-pixel of the shutter layer group.
Yee teaches a shutter layer group comprising a plurality of shutter sub-pixels, each of the plurality of shutter-layer sub-pixels corresponding to a sub-pixel of the coloring layer group (a sub-pixel color filter 212 [transparent passive color filter] allowing the converted primary color light to be transmitted therethrough, see ¶ 0054; red, green and blue are displayed by driving sub-pixels corresponding to respective primary colors in a shutter open state, black is expressed by maintaining all the sub-pixels in a shutter closed state and white is implemented by mixing primary colors by driving all the sub-pixels in a shutter open state, see ¶ 0076) and an electronic controller configured to: control each combination of a corresponding sub-pixel of the shutter layer group (the optical conversion unit 210 may include a light excitation light emitting unit 211 made of a fluorescent material for converting the backlight to primary color light corresponding to a sub-pixel…a sub-pixel color filter 212 allowing the converted primary color light to be transmitted therethrough, see ¶ 0054; a primary color wavelength band required for the corresponding sub-pixels is reflected by a color conversion function provided in the optical conversion unit to thus display a color. Although not shown, in the shutter closed state in which the light blocking unit of the micro-shutter blocks ambient light 3 from reaching the optical conversion unit, the corresponding sub-pixels are displayed in black. In order to display the entire image display, an image control signal for each individual sub-pixel, e.g. red, green, blue, required for configure an image drives the micro-shutter, see ¶ 0067; a micro-shutter 100 [electronic controller] for opening and closing a path of light output from the optical conversion unit, see ¶ 0048; Fig. 1A; sub-pixels SP1, SP2 and SP3 expressing red, green and blue colors [coloring layer group]; red, green and blue are displayed by driving sub-pixels corresponding to respective primary colors in a shutter open state, black is expressed by maintaining all the sub-pixels in a shutter closed state and white is implemented by mixing primary colors by driving all the sub-pixels in a shutter open state, see ¶ 0075-0076; Figs. 7A & 7B),
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Fleck with Yee to teach a shutter layer group comprising a plurality of shutter sub-pixels, each of the plurality of shutter-layer sub-pixels corresponding to a sub-pixel of the coloring layer group; and an electronic controller configured to: control each combination of a corresponding sub-pixel of the shutter layer group. The suggestion/motivation would have been in order to improve light usage efficiency, reduce power consumption, and provide sharp picture quality (see ¶ 0001).

Jang teaches a diffusing layer group comprising a plurality of diffusing sub-pixels, each of the plurality of diffusing sub-pixels corresponding to a sub-pixel of the coloring layer group and comprising a white polymer-dispersed liquid crystal (active transflective device 200 is configured for light transmissivity and reflectivity to be electrically controlled. The active transflective device 200 includes a first liquid crystal layer 230 which is formed of polymer dispersed liquid crystal (PDLC) [white PDLC]. When an electric field is not applied to the PDLC, the PDLC diffuses incident light due to a permittivity difference between the polymer and the liquid crystal. When an electric field is applied to the PDLC, the PDLC transmits light, since a permittivity difference between the polymer and the liquid crystal arranged according to the electric field is reduced and thus, the PDLC becomes transparent, see ¶ 0035; Light is absorbed in the second liquid crystal layer 330 by the black dye mixed with the PDLC. That is, the light Lb transmitted through the active transflective device 200 is absorbed in the second liquid crystal layer 330 and is not emitted via the display surface so that the display apparatus 1000 is in a pixel-off state, see ¶ 0040; the display panel 300 includes a second liquid crystal layer 330, which is formed by mixing PDLC and black dye…When an electric field is not applied to the second liquid crystal layer 330, the PDLC in the second liquid crystal layer 330 diffuses light and the second liquid crystal layer 330 absorbs light due to the black dye, so that on and off states of pixels may be realized…A color filter 350 [coloring layer group] is formed on an inner surface of the third substrate 360 for displaying a color, see ¶ 0036; The light Lb is transmitted through the active transflective device 200 and becomes incident on the back surface of the display panel 300. The second liquid crystal layer 330, of which the display apparatus 1000 is in a pixel-on state, displays a corresponding color of the color filter 350 on the display surface, see ¶ 0041; Figs. 3A, 3B; Examiner construes the second liquid crystal layer 330 as the diffusing layer group as the electric field is applied to this layer to either turn on or off the pixels for transmission of a corresponding color of the color filter); an electronic controller configured to: control each combination of a sub-pixel of the diffusing layer group to control display of the multi-layer device (Light is absorbed in the second liquid crystal layer 330 by the black dye mixed with the PDLC. That is, the light Lb transmitted through the active transflective device 200 is absorbed in the second liquid crystal layer 330 and is not emitted via the display surface so that the display apparatus 1000 is in a pixel-off state, see ¶ 0040; When an electric field is not applied to the second liquid crystal layer 330, the PDLC in the second liquid crystal layer 330 diffuses light and the second liquid crystal layer 330 absorbs light due to the black dye, so that on and off states of pixels may be realized…A color filter 350 [coloring layer group] is formed on an inner surface of the third substrate 360 for displaying a color, see ¶ 0036; The light Lb is transmitted through the active transflective device 200 [electronic controller] and becomes incident on the back surface of the display panel 300. The second liquid crystal layer 330, of which the display apparatus 1000 is in a pixel-on state, displays a corresponding color of the color filter 350 on the display surface, see ¶ 0041; Figs. 3A, 3B); 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yee and Kobayashi to teach a diffusing layer group comprising a plurality of diffusing sub-pixels, each of the plurality of diffusing sub-pixels corresponding to a sub-pixel of the coloring layer group and comprising a white polymer-dispersed liquid crystal; an electronic controller configured to: control each combination of a sub-pixel of the diffusing layer group to control display of the multi-layer device. The suggestion/motivation would have been in order for the active transflective device to electrically control light transmissivity and light reflectivity (Jang, see Abstract).
Although Fleck discloses a touch screen to sense touch inputs on the front or back surface of the multi-layer device, Fleck, Yee and Jang do not expressly disclose wherein the electronic controller comprises a touch-sensitive device, and the multi-layer device is configured to increase or decrease a display area of an opaque image according to a sliding of a finger on the touch-sensitive device.
wherein the electronic controller comprises a touch-sensitive device, and the multi-layer device is configured to increase or decrease a display area of an opaque image according to a sliding of a finger on the touch-sensitive device (when a touch input is sensed by a touch sensor, corresponding signals may be transmitted to a touch controller. The touch controller may process the received signals, and then transmit corresponding data to the controller 180…the controller 180 may sense which region of the display unit 170 has been touched...such touches include…a drag touch…a swipe touch, see Col. 10, lines 38-43, 56-58; shielding film 150 may be positioned between the display panel 175 and the back cover 200…the transparency of the shielding film 150 may vary depending on the control signal…the shielding film 150 may be changed from a transparent state to an opaque state, and vice versa, see Col. 16, lines 55-66; In case (b) of Fig. 16, the controller 180 may change only the areas covered by the drag input into an opaque area…Referring to (c) of FIG. 16, upon sensing drag input covering areas A4, A8, A12 and A16 in the grid having 16 divided areas, as shown in (b) of FIG. 15, only the right edge of the display may be changed to an opaque area 172c, see Col. 21, line 60 – Col. 22, line 2; Figs. 16b, 16c; Referring to (a) of FIG. 17, upon reception of drag input having a first length, which is applied to the front side of the display 170 in a transparent state, an area corresponding to the first length may be changed into an opaque state. Accordingly, the display 170 may be divided into the opaque area 172 corresponding to the drag input and a transparent area 171 that is not associated with the drag input, see Col. 22, lines 20-26; Fig. 17a).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Fleck, Yee and Jang with Kang to teach wherein the electronic controller comprises a touch-sensitive device, and the multi-layer device is configured to increase or decrease a display area of an opaque image according to a sliding of a finger on the touch-sensitive device. The suggestion/motivation would have been in order to have independently controllable transparencies, such that the user may select a transparency control area (Kang, see Col. 21, lines 14-16).
As to Claim 38, Fleck, Yee, Jang and Kang teach each of the limitations of Claim 32, Yee teaches wherein the shutter layer group comprises one of: a liquid crystal layer; E-ink disposed between substrates; a suspended particle device (SPD) disposed on a substrate; microblinds disposed on a substrate; and an electrochromic coating disposed on a substrate (liquid micro-shutter, see ¶ 0073).
As to Claim 49, Fleck teaches a method of controlling light and heat transmitted through a window by producing an image on a viewing side of a window-covering system, wherein the window-covering system comprises: a power source; a transparent multi-layer device, connected to the power source (portable device 102 includes a display device 104…light source 218 illuminates the display panel system for image display, such as when an LCD panel is illuminated with an LED, see ¶ 0035-0036; multi-mode panel may be implemented to switch on and/or off the entire panel, sections of the panel, and/or individual pixels of the panel, see ¶ 0022. Although a power source is not explicitly disclose a power source to implement the function of illuminating the display panel, but it would be reasonable to construe that the power source is inherent), the multi-layer device comprising a window side and a viewing side opposite the window side (a display device 104, which has a front display surface 116 (also referred to as a first display surface), and a back display surface 118 (also referred to as a second display surface). The front and back display surfaces are viewable from opposite sides of the display device. The displayed image 120 is viewable through the front [viewing side] and back display [window side] surfaces when the display device 104 is operably transparent, see ¶ 0035), permitting or preventing passage of light therethrough toward the viewing side, the multi-layer device comprising a coloring layer group comprising a plurality of pixels (The display assembly may also include a display panel controller that controls the multi-mode panel for transparency of all of a display, a section of the display, a pixel of the display, or a set of pixels of the display, see ¶ 0005; a color filter system 212 that may be implemented as a passive or active system, see ¶ 0029; The color filter system 212 can be implemented for a percentage of transparency that permits an image being viewable through the display device, see ¶ 0031; multi-mode panel may be implemented to switch on and/or off the entire panel, sections of the panel, and/or individual pixels of the panel, see ¶ 0022; The active reflector 226 and the active diffuser 228 [diffusing layer group] are implemented to switch on to prevent an image from being viewable through the front display surface 202 or the back display surface 204, and implemented to switch off for transparency to permit the image being viewable through the front and back display surfaces. The active shutter 230 [shutter layer group] is implemented to close to prevent the image from being viewable through the front display surface or the back display surface, and is implemented to open for transparency to permit the image being viewable through the front and back display surfaces, see ¶ 0032); a shutter layer group; a diffusing layer group (multi-mode panel may be implemented to switch on and/or off the entire panel, sections of the panel, and/or individual pixels of the panel, see ¶ 0022; The active reflector 226 and the active diffuser 228 [diffusing layer group] are implemented to switch on to prevent an image from being viewable through the front display surface 202 or the back display surface 204, and implemented to switch off for transparency to permit the image being viewable through the front and back display surfaces. The active shutter 230 [shutter layer group] is implemented to close to prevent the image from being viewable through the front display surface or the back display surface, and is implemented to open for transparency to permit the image being viewable through the front and back display surfaces, see ¶ 0032); the method comprising: an electronic controller controlling the multi-layer device (multi-mode panel [electronic controller] may be implemented to switch on and/or off the entire panel, sections of the panel, and/or individual pixels of the panel, see ¶ 0022. Although a power source is not explicitly disclose a power source to implement the function of switching the panel on or off, but it would be reasonable to construe that the power source is inherent), the controlling comprising: controlling a coloring layer group comprising a transparent passive color filter comprising a plurality of pixels (multi-mode panel may be implemented to switch on and/or off the entire panel, sections of the panel, and/or individual pixels of the panel, see ¶ 0022); wherein the electronic controller comprises a touch-sensitive device (display device may also include a touch screen, see ¶ 0021).
Fleck does not explicitly disclose each pixel having at least one sub-pixel corresponding to a white or at least one color; a shutter layer group comprising a unique sub-pixel, corresponding to each sub-pixel of the coloring layer group; and an electronic controller controlling the multi-layer device, the controlling comprising: each pixel comprising a red sub-pixel, a green sub-pixel and a blue sub-pixel, controlling a shutter layer group comprising a plurality of shutter sub-pixels.
Yee teaches each pixel having at least one sub-pixel corresponding to a white or at least one color; a shutter layer group comprising a unique sub-pixel, corresponding to each sub-pixel of the coloring layer group (a sub-pixel color filter 212 [transparent passive color filter] allowing the converted primary color light to be transmitted therethrough, see ¶ 0054; red, green and blue are displayed by driving sub-pixels corresponding to respective primary colors in a shutter open state, black is expressed by maintaining all the sub-pixels in a shutter closed state and white is implemented by mixing primary colors, e.g. at least one color, by driving all the sub-pixels in a shutter open state, see ¶ 0076) and an electronic controller, the controlling comprising: each pixel comprising a red sub-pixel, a green sub-pixel and a blue sub-pixel, controlling a shutter layer group comprising a plurality of shutter sub-pixels (the optical conversion unit 210 may include a light excitation light emitting unit 211 made of a fluorescent material for converting the backlight to primary color light corresponding to a sub-pixel…a sub-pixel color filter 212 allowing the converted primary color light to be transmitted therethrough, see ¶ 0054; a primary color wavelength band required for the corresponding sub-pixels is reflected by a color conversion function provided in the optical conversion unit to thus display a color. Although not shown, in the shutter closed state in which the light blocking unit of the micro-shutter blocks ambient light 3 from reaching the optical conversion unit, the corresponding sub-pixels are displayed in black. In order to display the entire image display, an image control signal for each individual sub-pixel, e.g. red, green, blue, required for configure an image drives the micro-shutter, see ¶ 0067; a micro-shutter 100 [electronic controller] for opening and closing a path of light output from the optical conversion unit, see ¶ 0048; Fig. 1A; sub-pixels SP1, SP2 and SP3 expressing red, green and blue colors [coloring layer group]; red, green and blue are displayed by driving sub-pixels corresponding to respective primary colors in a shutter open state, black is expressed by maintaining all the sub-pixels in a shutter closed state and white is implemented by mixing primary colors by driving all the sub-pixels in a shutter open state, see ¶ 0075-0076; Figs. 7A & 7B),
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Fleck with Yee to teach each pixel having at least one sub-pixel corresponding to a white or at least one color; a shutter layer group comprising a unique sub-pixel, corresponding to each sub-pixel of the coloring layer group; and an electronic controller controlling the multi-layer device, the controlling comprising: each pixel comprising a red sub-pixel, a green sub-pixel and a blue sub-pixel, controlling a shutter layer group comprising a plurality of shutter sub-pixels. The suggestion/motivation would have been in order to improve light usage efficiency, reduce power consumption, and provide sharp picture quality (see ¶ 0001).
Fleck and Yee do not expressly disclose a diffusing layer group comprising a plurality of sub-pixels, each sub-pixel corresponding to a sub-pixel of the coloring layer group and comprising a polymer-dispersed liquid crystal; an electronic controller, the controlling comprising: controlling a diffusing layer group comprising a plurality of diffusing sub-pixels each comprising a white polymer-dispersed liquid crystal.
Jang teaches a diffusing layer group comprising a plurality of diffusing sub-pixels, each of the plurality of diffusing sub-pixels corresponding to a sub-pixel of the coloring layer group and comprising a white polymer-dispersed liquid crystal (active transflective device 200 is configured for light transmissivity and reflectivity to be electrically controlled. The active transflective device 200 includes a first liquid crystal layer 230 which is formed of polymer dispersed liquid crystal (PDLC) [white PDLC]. When an electric field is not applied to the PDLC, the PDLC diffuses incident light due to a permittivity difference between the polymer and the liquid crystal. When an electric field is applied to the PDLC, the PDLC transmits light, since a permittivity difference between the polymer and the liquid crystal arranged according to the electric field is reduced and thus, the PDLC becomes transparent, see ¶ 0035; Light is absorbed in the second liquid crystal layer 330 by the black dye mixed with the PDLC. That is, the light Lb transmitted through the active transflective device 200 is absorbed in the second liquid crystal layer 330 and is not emitted via the display surface so that the display apparatus 1000 is in a pixel-off state, see ¶ 0040; the display panel 300 includes a second liquid crystal layer 330, which is formed by mixing PDLC and black dye…When an electric field is not applied to the second liquid crystal layer 330, the PDLC in the second liquid crystal layer 330 diffuses light and the second liquid crystal layer 330 absorbs light due to the black dye, so that on and off states of pixels may be realized…A color filter 350 [coloring layer group] is formed on an inner surface of the third substrate 360 for displaying a color, see ¶ 0036; The light Lb is transmitted through the active transflective device 200 and becomes incident on the back surface of the display panel 300. The second liquid crystal layer 330, of which the display apparatus 1000 is in a pixel-on state, displays a corresponding color of the color filter 350 on the display surface, see ¶ 0041; Figs. 3A, 3B; Examiner construes the second liquid crystal layer 330 as the diffusing layer group as the electric field is applied to this layer to either turn on or off the pixels for transmission of a corresponding color of the color filter); an electronic controller, the controlling comprising: controlling a diffusing layer group comprising a plurality of diffusing sub-pixels each comprising a white polymer-dispersed liquid crystal (Light is absorbed in the second liquid crystal layer 330 by the black dye mixed with the PDLC. That is, the light Lb transmitted through the active transflective device 200 is absorbed in the second liquid crystal layer 330 and is not emitted via the display surface so that the display apparatus 1000 is in a pixel-off state, see ¶ 0040; When an electric field is not applied to the second liquid crystal layer 330, the PDLC in the second liquid crystal layer 330 diffuses light and the second liquid crystal layer 330 absorbs light due to the black dye, so that on and off states of pixels may be realized…A color filter 350 [coloring layer group] is formed on an inner surface of the third substrate 360 for displaying a color, see ¶ 0036; The light Lb is transmitted through the active transflective device 200 [electronic controller] and becomes incident on the back surface of the display panel 300. The second liquid crystal layer 330, of which the display apparatus 1000 is in a pixel-on state, displays a corresponding color of the color filter 350 on the display surface, see ¶ 0041; Figs. 3A, 3B); 
controller, the controlling comprising: controlling a diffusing layer group comprising a plurality of diffusing sub-pixels each comprising a white polymer-dispersed liquid crystal. The suggestion/motivation would have been in order for the active transflective device to electrically control light transmissivity and light reflectivity (Jang, see Abstract).
Fleck, Yee and Jang fail to disclose wherein the electronic controller comprises a touch-sensitive device, and the multi-layer device is configured to increase or decrease a display area of an opaque image according to a sliding of a finger on the touch-sensitive device.
Kang teaches wherein the electronic controller comprises a touch-sensitive device, and the multi-layer device is configured to increase or decrease a display area of an opaque image according to a sliding of a finger on the touch-sensitive device (when a touch input is sensed by a touch sensor, corresponding signals may be transmitted to a touch controller. The touch controller may process the received signals, and then transmit corresponding data to the controller 180…the controller 180 may sense which region of the display unit 170 has been touched...such touches include…a drag touch…a swipe touch, see Col. 10, lines 38-43, 56-58; shielding film 150 may be positioned between the display panel 175 and the back cover 200…the transparency of the shielding film 150 may vary depending on the control signal…the shielding film 150 may be changed from a transparent state to an opaque state, and vice versa, see Col. 16, lines 55-66; In case (b) of Fig. 16, the controller 180 may change only the areas covered by the drag input into an opaque area…Referring to (c) of FIG. 16, upon sensing drag input covering areas A4, A8, A12 and A16 in the grid having 16 divided areas, as shown in (b) of FIG. 15, only the right edge of the display may be changed to an opaque area 172c, see Col. 21, line 60 – Col. 22, line 2; Figs. 16b, 16c; Referring to (a) of FIG. 17, upon reception of drag input having a first length, which is applied to the front side of the display 170 in a transparent state, an area corresponding to the first length may be changed into an opaque state. Accordingly, the display 170 may be divided into the opaque area 172 corresponding to the drag input and a transparent area 171 that is not associated with the drag input, see Col. 22, lines 20-26; Fig. 17a).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Fleck, Yee and Jang with Kang to teach wherein the electronic controller comprises a touch-sensitive device, and the multi-layer device is configured to increase or decrease a display area of an opaque image according to a sliding of a finger on the touch-sensitive device. The suggestion/motivation would have been in order to have independently controllable transparencies, such that the user may select a transparency control area (Kang, see Col. 21, lines 14-16).
Claim 57, Jang teaches wherein the diffusing layer group is substantially opaque without application of power thereto, and is transparent upon application of power (voltage applied to the second  liquid crystal layer 330, the PDLC becomes transparent; when voltage is not applied to the second liquid crystal layer 330, PDLC absorbs light [opaque], see ¶ 0038-0039).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yee, Kobayashi, Kang and Ban with Jang to teach wherein the diffusing layer group is substantially opaque without application of power thereto, and is transparent upon application of power. The suggestion/motivation would have been in order to form an image using light incident on a front surface and/or a back surface of the display panel in the display apparatus (see ¶ 0037).
As to Claim 58, Yee, Kobayashi, Kang and Ban teach each of the limitations of Claim 32, Yee, Kobayashi, Kang and Ban fail to teach wherein the multi-layer device is capable of displaying an image in which at least one first pixel is displayed simultaneously with at least one second pixel, wherein the at least one first pixel is perceived as a first one of transparent, a transparent color, transparent white, an at least substantially opaque color, at least substantially opaque white, and opaque black are displayed simultaneously and wherein the at least one second pixel is perceived as a second one of transparent, transparent color, transparent white, at least substantially opaque color, at least substantially opaque white, and opaque black.. Jang teaches wherein the multi-layer device is capable of displaying an image in which at least one first pixel is displayed simultaneously with at least one second pixel, wherein the at least one first pixel is perceived as a first one of transparent, a transparent color, transparent white, an at least substantially opaque color, at least substantially opaque white, and opaque black are displayed simultaneously (an electric field is not applied to the first liquid crystal layer 230 [first pixel], the active transflective device 200 functions as a reflecting plate so that the light Lf incident on the front surface of the display panel 300 is emitted via the display surface and the display apparatus 1000 is in a pixel-on state displaying a corresponding color of the color filter 350, see ¶ 0038-0039) and wherein the at least one second pixel is perceived as a second one of transparent, transparent color, transparent white, at least substantially opaque color, at least substantially opaque white, and opaque black (when voltage is not applied to the second liquid crystal layer 330 [second pixel], PDLC absorbs light [opaque], see ¶ 0038-0039).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yee, Kobayashi, Kang and Ban with Jang to teach wherein the multi-layer device is capable of displaying an image in which at least one first pixel is displayed simultaneously with at least one second pixel, wherein the at least one first pixel is perceived as a first one of transparent, a transparent color, transparent white, an at least substantially opaque color, at least substantially opaque white, and opaque black are displayed simultaneously. The suggestion/motivation would have been in order to 
As to Claim 59, Yee, Kobayashi, Kang and Ban teach each of the limitations of Claim 49, Yee, Kobayashi, Kang and Ban fail to teach wherein the multi-layer device is capable of displaying an image in which at least one first pixel is displayed simultaneously with at least one second pixel, wherein the at least one first pixel is perceived as a first one of transparent, a transparent color, transparent white, an at least substantially opaque color, at least substantially opaque white, and opaque black are displayed simultaneously and wherein the at least one second pixel is perceived as a second one of transparent, transparent color, transparent white, at least substantially opaque color, at least substantially opaque white, and opaque black. Jang teaches wherein the multi-layer device is capable of displaying an image in which at least one first pixel is displayed simultaneously with at least one second pixel, wherein the at least one first pixel is perceived as a first one of transparent, a transparent color, transparent white, an at least substantially opaque color, at least substantially opaque white, and opaque black are displayed simultaneously (an electric field is not applied to the first liquid crystal layer 230 [first pixel], the active transflective device 200 functions as a reflecting plate so that the light Lf incident on the front surface of the display panel 300 is emitted via the display surface and the display apparatus 1000 is in a pixel-on state displaying a corresponding color of the color filter 350, see ¶ 0038-0039) and wherein the at least one second pixel is perceived as a second one of transparent, transparent color, transparent white, at least substantially opaque color, at least substantially opaque white, and opaque black (when voltage is not applied to the second liquid crystal layer 330 [second pixel], PDLC absorbs light [opaque], see ¶ 0038-0039).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yee, Kobayashi, Kang and Ban with Jang to teach wherein the multi-layer device is capable of displaying an image in which at least one first pixel is displayed simultaneously with at least one second pixel, wherein the at least one first pixel is perceived as a first one of transparent, a transparent color, transparent white, an at least substantially opaque color, at least substantially opaque white, and opaque black are displayed simultaneously. The suggestion/motivation would have been in order to form an image using light incident on a front surface and/or a back surface of the display panel in the display apparatus (Jang, see ¶ 0037).
8.	Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0105306 to Fleck in view of U.S. Patent Publication 2013/0088469 to Yee in further view of U.S. Patent Publication 2010/0060825 to Jang et al (“Jang”) and in further view of U.S. Patent 10,289,223 to Kang et al (“Kang”) and in further view of U.S. Patent Publication 2012/0241731 to Ban et al (“Ban”).
As to Claim 47, Fleck, Yee, Jang and Kang teach each of the limitations of Claim 32, Ban teaches wherein the power source further comprises one or more batteries (The electricity produced by the solar cells 200 and 250 can be supplied to the first OLED layer 400 or the second OLED layer 450, and can be stored in a battery, see ¶ 0046).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Fleck, Yee, Jang and Kang with Ban to teach the power source further comprises one or more batteries. The suggestion/motivation would have been in order to provide an OLED lighting device having a solar cell structure (Ban, see ¶ 0007).
As to Claim 48, Fleck, Yee, Jang and Kang teach each of the limitations of Claim 32, Ban teaches wherein the power source further comprises rechargeable batteries, charged by the photovoltaic layer (The electricity produced by the solar cells 200 and 250 [photovoltaic layer] can be supplied to the first OLED layer 400 or the second OLED layer 450, and can be stored in a battery [power source], see ¶ 0046).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Fleck, Yee, Jang and Kang with Ban to teach the power source further comprises rechargeable batteries, charged by the photovoltaic layer. The suggestion/motivation would have been in order to provide an OLED lighting device having a solar cell structure (Ban, see ¶ 0007).
9.	Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0105306 to Fleck in view of U.S. Patent Publication 2013/0088469 to Yee in further view of U.S. Patent Publication 2010/0060825 to Jang et al (“Jang”) and .
As to Claim 54, Fleck, Yee, Jang and Kang teach each of the limitations of Claim 32, Fleck, Yee, Jang and Kang fail to teach wherein the multi-layer device further comprises a protective layer disposed on a viewing side of the multi-layer device and comprising a cut safe zone disposed along the perimeter thereof, such that no cutting of the multi-layer device within the cut safe zone prohibits functioning of the multi-layer device. Yoshida teaches wherein the multi-layer device further comprises a protective layer disposed on a viewing side of the multi-layer device and comprising a cut safe zone disposed along the perimeter thereof, such that no cutting of the multi-layer device within the cut safe zone prohibits functioning of the multi-layer device (The light diffusion layer 28 in an area of ±1 mm from a cutting line 38 when a liquid crystal display element 10 is cut to the prescribed size after the light diffusion layer 28 is formed on the entire surface of a large-sized glass plate 37. The sealant 16 is arranged on the area of the light diffusion layer 28 and large-sized glass plates 36 and 37 are stuck together and cut along the cutting line 38 to obtain a liquid crystal display cell, see Abstract; light diffusing layer 2b is laminated with different hardness and cutting should proceed in the thickness direction of the glass substrate, e.g. along the perimeter, see ¶ 0005).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Fleck, Yee, Jang and Kang .
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EBONI N GILES/Examiner, Art Unit 2694    


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694